Citation Nr: 0942387	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-39 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, currently evaluated at 10 percent 
disabling.  

2.  Entitlement to an increased rating for tension headaches, 
currently evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, that denied the benefit 
sought on appeal.  The Veteran, who had active service from 
August 1961 to August 1964, appealed that decision to the BVA 
and the case was referred to the Board for appellate review.  

The Board notes that in a statement from the Veteran dated 
March 2009, he made reference to his cervical spine 
symptomatology.  Since the Veteran is service connected for a 
cervical spine disability, the Board construes this statement 
as a claim for an increased evaluation for this disability.  
However, this matter is not currently before the Board 
because it has not been prepared for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Degenerative joint disease and degenerative disc disease 
of the lumbar spine is manifested by forward flexion of the 
thoracolumbar spine greater than 20 degrees but not greater 
than 60 degrees and a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, but is not 
manifested by forward flexion of the thoracolumbar spine 30 
degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  

2.  Tension headaches are not manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but 
no greater, for degenerative joint disease and degenerative 
disc disease of the lumbar spine are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5010 (2009).

2.  The criteria for a disability rating in excess of 30 
percent disabling for tension headaches are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.124, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in May 2005, April 2006, and February 2009.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006)

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

However, the Board points out that the U.S. Court of Appeals 
for the Federal Circuit recently reversed the Court's holding 
in Vazquez, to the extent the Court imposed a requirement 
that VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the May 2005 and February 2009 correspondence in light of the 
Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); see also Shinseki v. Sanders, 129 S.Ct.1696 
(2009) (Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

The present appeal involves the Veteran's claim that the 
severity of his service-connected tension headaches and his 
lumbar spine disability warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Lumbar Spine

The Veteran's lumbar spine disability has been rated by the 
RO under the provisions of Diagnostic Code 5010 for arthritis 
due to trauma substantiated by x-ray findings.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Under this regulatory 
provision, the rater is instructed to rate the disability as 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis may also be evaluated under Diagnostic 
Code 5342 under the General Rating Formula for Diseases and 
Injuries of the Spine.

Diagnostic Code 5003 states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.   
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the spine is rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  The 
thoracolumbar spine is rated as follows:

Unfavorable ankylosis of the entire spine warrants 
a 100 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent 
disability rating.  

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis warrants a 20 percent disability 
rating.  

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees, but not greater 
than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of 
the height warrants a 10 percent disability 
rating.  

Note (1) to the rating formula specifies that any 
associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder 
impairment, should be separately evaluated under 
an appropriate Diagnostic Code. 
 
Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion. 
 
Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted. 
 
Note (4): Round each range of motion measurement 
to the nearest five degrees. 
 
Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis. 
 
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a.

The Veteran is also service connected for degenerative disc 
disease, which is evaluated under Diagnostic Code 5243.  
Diagnostic Code 5243 provides that intervertebral disc 
syndrome  is to be rated either under the General Rating 
Formula for Diseases and Injuries of the Spine (set forth 
above) or under the Formula for  Rating Intervertebral Disc 
Syndrome Based on Incapacitating  Episodes, whichever method 
results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months; a 20 percent 
disability rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent disability rating for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent disability rating for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. 
§ 4.71a.

A March 2005 letter from a VA examiner noted that the 
Veteran's lumbar spine disability was not significant enough 
to require surgery.  The examiner referred the Veteran to the 
Pain Management Clinic.  In May 2005, the Veteran complained 
of significant pain in the lumbar spine.  The Veteran's 
forward flexion was limited to 50 degrees.  The examiner 
noted that backwards extension and sideways twisting did not 
appear to aggravate the Veteran's pain.  

The Veteran was afforded a VA examination of the spine in 
August 2005.  He reported moderate fatigue, decreased motion, 
stiffness, weakness, and spasm.  He also noted constant pain 
in his lower back that is moderate to severe.  The Veteran 
had no abnormal spine curvature and no ankylosis.  The 
examiner noted mild guarding, tenderness, and weakness and 
moderate pain with motion of the lumbar sacrospinalis 
bilaterally.  The active and passive range of motion of the 
thoracolumbar spine was flexion to 70 degrees with pain at 
80, extension to 20 degrees with pain at 15, left lateral 
flexion to 25 degrees with pain at 15, right lateral flexion 
to 30 degrees with pain at 15, and bilateral rotation to 30 
degrees with pain at 25.  Upon repetitive use of the joint, 
the range of motion was flexion to 45 degrees, extension to 
10 degrees, bilateral flexion to 10 degrees, and right 
lateral rotation to 25 degrees.  The additional limitation 
was due to pain.  The detailed motor exam was normal 
bilaterally.  X-rays of the lumbosacral spine showed normal 
lumbar lordosis and otherwise normal vertebral alignment.  
The studies revealed no fracture deformities and no other 
osseous abnormalities.  The disc interspaces were preserved.  
There were no significant arthritic changes and the soft 
tissues were unremarkable.  The examiner diagnosed back 
strain.  

In February 2006, the Veteran received a lumbar facet steroid 
injection.  The Veteran walked with an antalgic gait and had 
tenderness to palpation paramedially in the lumbosacral 
spine.  Flexion and extension were limited and extension and 
lateral rotation produced paramedial pain.  The examiner 
diagnosed the Veteran with lumbar facet arthropathy, lumbar 
spondylosis, and lumbago.  A February 2008 MRI showed Left 
lateral L4-L5 bulging disc into the left neural foramen which 
itself is small in size.  Impingement on the nerve root was 
suspected.  A March 2008 MRI showed multilevel mild 
spondylosis.  

The Veteran was afforded another VA examination in November 
2006.  At that time the Veteran reported constant sharp and 
pulling tight pain in the low back at an intensity level of 
seven out of ten.  Upon physical examination, the Veteran 
limped during walking.  He could not walk on his toes as well 
as his heels.  His posture was erect.  Examination of the 
spine revealed normal curvature.  The examiner noted no 
tenderness or muscle spasms upon palpation.  The range of 
motion for the thoracolumbar spine was forward flexion to 70 
degrees with pain throughout, extension to 25 degrees with 
pain at the endpoint, left lateral flexion to 25 degrees, 
right lateral flexion to 30 degrees, and bilateral rotation 
to 30 degrees.  Upon repetition, the Veteran's range of 
motion did not change.  Muscle strength was normal.  There 
was evidence of pain but no spasm or atrophy.  The examiner 
diagnosed him with degenerative lumbar spine disease with 
diminished sensation of lower extremities.  The examiner 
noted that DeLuca provisions cannot be clearly delineated.  
He noted that the Veteran could have increased pain and 
decreased functional capacity during a flare-up, but to 
estimate any additional loss would require speculation.  

To receive a disability rating in excess of 10 percent 
disabling, the evidence must show forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

In addition, VA regulations set forth in 38 C.F.R. §§ 4.40, 
4.45, and 4.59 provide for consideration of a functional 
impairment due to pain on motion when evaluating the severity 
of a musculoskeletal disability.  A higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca, 8 Vet. App. at 206.  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40.  

When considering pain upon repetition of motion, the 
Veteran's range of motion was measured at flexion to 45 
degrees, extension to 10 degrees, bilateral flexion to 10 
degrees, and right lateral rotation to 25 degrees in an 
August 2005 VA examination.  The Veteran's forward flexion 
meets the requirements for a 20 percent disability rating as 
it falls between 30 and 60 degrees.  As such, the Board finds 
that a disability rating of 20 percent disabling is 
warranted.  

To receive a disability rating in excess of 20 percent 
disabling, the evidence must show forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  The VA examiner 
in August 2005 noted no ankylosis of the thoracolumbar spine.  
The remainder of the record is silent as to any ankylosis.  
In addition, as seen above, the Veteran's forward flexion was 
measured to 45 degrees when considering pain upon repetition.  
At no time was the Veteran's forward flexion measured at less 
than 45 degrees.  As such, the evidence fails to show forward 
flexion of the thoracolumbar spine 30 degrees or less.  
Therefore, the Board finds a disability rating in excess of 
20 percent disabling is not warranted under the General 
Rating Formula for Diseases and Injuries of the Spine.  

The Board also finds that the Veteran is not entitled to an 
evaluation in excess of the 20 percent assigned by this 
decision under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Under that 
Formula the next higher evaluation, a 40 percent disability 
rating, requires incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  However the record contains no evidence that 
the Veteran's back disability has necessitated any 
incapacitating episodes, defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Absent such evidence a higher evaluation for 
the Veteran's disability under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is not warranted.

Headaches

The Veteran's tension headaches have been rated by the RO 
under the provisions of Diagnostic Code 8100 for migraines.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this 
regulatory provision, migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent disability 
rating.  Migraines with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months warrant a 30 percent disability rating.  

In May 2003, the Veteran reported that the frequency of his 
headaches had improved to four headaches per month.  In 
August 2003, the Veteran reported four or five headaches per 
month.  In July 2004, the Veteran noted four to six 
significant headaches per month.  

The Veteran was afforded a VA examination in August 2005.  
The Veteran complained of 24 hour headaches which throb and 
affect the bilateral frontoparietal and occipital portions of 
his head.  The Veteran also noted migraines.  He rates them 
at a level of pain of 9 to 9.5 out of 10.  He suffered no 
nausea, vomiting, photo or phonophobia, but he does report 
some dizziness.  The examiner noted the migraines as weekly 
and prostrating, lasting a matter of hours.

In December 2005, the Veteran reported five to seven 
migraines per month that were relieved by Midrin.  In August 
2006, the Veteran reported five to seven headaches per month.  
In December 2006, the Veteran reported chronic daily 
headaches with episodic migraine headaches.  The Veteran 
stated that his episodic migraines were not any worse and 
might even be a little better.  In October 2007, the Veteran 
reported five to seven migraines per month.  

In April 2008, the Veteran reported twelve migraine headaches 
in the previous month.  His headaches were associated with 
sensitivity to light and noise as well as nausea.  In October 
2008, the Veteran was seen in neurology with complaints of 
worsening chronic daily headaches with episodes of more 
severe migrainous-type headaches.  In April 2009, the Veteran 
received bilateral greater and minor occipital nerve block 
and cervical paravertebral muscle trigger point injections in 
an attempt to decrease his headaches.  

In the July 2009 hearing before the Board, the Veteran 
reported an average of two migraines per week.  The migraines 
require medication and up to two hours lying down and about 
an additional hour to an hour and a half to become fully 
functional again.  

To receive a disability rating in excess of 30 percent 
disabling for migraines, the evidence must show migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  The 
Veteran has reported from four to twelve migraines in a 
month.  The Board acknowledges that the Veteran's migraines 
are therefore more frequent than that contemplated by the 
current 30 percent evaluation.  The Veteran has also 
testified that the migraines require up to two hours lying 
down to recover.  The Board acknowledges again that the 
migraines cause prostrating attacks at times.  However, the 
Board finds that the attacks are not prolonged.  The Veteran 
requires only two hours lying down and only up to three and a 
half hours in total to recover fully from the onset of a 
migraine.  The evidence fails to show frequent prolonged 
attacks as a result of his migraines.  As such, the Board 
finds that entitlement to a disability rating in excess of 30 
percent disabling is not warranted.  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Board finds that both of the Veteran's 
disabilities and the symptomatology associated with the 
disabilities are clearly accounted for in Diagnostic Codes 
used to evaluate the Veteran's disabilities.  As such, the 
Board finds that the Diagnostic Codes for the Veteran's 
service-connected disabilities at issue in this appeal 
adequately describes the current disability levels and 
symptomatology and does not present an exceptional disability 
picture such that a referral for an extraschedular rating for 
either disability is warranted.    


ORDER

Subject to the provisions governing the award of monetary 
benefits, a disability rating of 20 percent for degenerative 
joint disease and degenerative disc disease of the lumbar 
spine is granted.

A disability rating in excess of 30 percent for tension 
headaches is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


